                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MOOSE RUN, LLC,                               Case No. 19-cv-01879-MMC
                                                       Plaintiff,                      ORDER DENYING DEFENDANT
                                  8
                                                                                       FURTHER LEAVE TO AMEND
                                                  v.                                   ANSWER AND COUNTERCLAIM;
                                  9
                                                                                       DIRECTIONS TO DEFENDANT;
                                  10     RENATO LIBRIC,                                SETTING DEADLINE FOR PLAINTIFF
                                                                                       TO RESPOND TO COUNTERCLAIM
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          By order filed October 16, 2019, the Court granted defendant's request to file an

                                  14   amended answer and counterclaim, and set November 20, 2019, as the deadline to file

                                  15   any such amended pleading. Now before the Court is defendant's "Amended Reply to

                                  16   Complaint and Request to File Exhibits 'B' and 'G' by December 31, 2019 or When

                                  17   Available," which document was received by the Clerk of Court on December 4, 2019,

                                  18   and is deemed filed on November 19, 2019.1 Having read and considered defendant's

                                  19   filing, the Court rules as follows.

                                  20          The above-referenced filing by defendant includes his timely-filed amended

                                  21   answer and counterclaim. In addition, the filing includes a request, supported by a

                                  22   declaration, that defendant be afforded a further extension to file two exhibits referenced

                                  23   in said amended pleading, specifically, Exhibits B and G, which defendant describes,

                                  24   respectively, as a "forensic accountants report" and a "transcript of a telephone

                                  25
                                              1
                                  26            As defendant is incarcerated and proceeds pro se, the above-referenced
                                       document is deemed filed on the date it was given to prison officials for mailing, which, in
                                  27   this instance, was November 19, 2019. See Houston v. Lack, 487 U.S. 266, 274-76
                                       (1988) (holding pro se prisoner's legal document is deemed filed on date such prisoner
                                  28   presents it to prison officials for mailing).
                                  1    conference call." (See Libric Decl., first page.) In support of such request, defendant

                                  2    states that, although he requested such documents in September 2019, or earlier, he has

                                  3    yet to receive them in the mail and prison officials have not allowed him to print them out

                                  4    electronically.

                                  5           As set forth in the Court's orders of August 6, 2019, and September 11, 2019,

                                  6    defendant is not required to submit evidence in connection with his answer to the

                                  7    complaint. As the amended answer and counterclaim set forth the content of the two

                                  8    exhibits referenced by defendant in his request, the Court finds it unnecessary to further

                                  9    delay proceedings to await defendant's receipt of those exhibits.

                                  10          Accordingly, defendant's request for further leave to amend his answer and

                                  11   counterclaim is hereby DENIED. Defendant is, however, hereby DIRECTED to serve a

                                  12   copy of said exhibits on plaintiff when he receives them.2
Northern District of California
 United States District Court




                                  13          Lastly, as defendant has now filed his amended answer and counterclaim, and no

                                  14   further amendment is contemplated at this time, plaintiff is hereby DIRECTED to file, no

                                  15   later than January 10, 2020, its response to defendant's counterclaim.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: December 17, 2019
                                                                                              MAXINE M. CHESNEY
                                  19                                                          United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          2
                                               Defendant need not file the exhibits with the Clerk of Court unless they are
                                  28   offered in support of or in opposition to a motion.

                                                                                    2
